           Case 1:19-cv-10349-JMF Document 11 Filed 01/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------x
EDWIN ZAYAS, Individually and on Behalf of                                 Docket No.: 19-cv-10349
All Others Similarly Situated,
                                                      Plaintiffs,         NOTICE OF APPEARANCE

         -against-

144-146 WEST 19TH STREET ASSOCIATES, LLC
and GO GO THAI INC.,
                                                      Defendants.
----------------------------------------------------------------------x
         Please take notice that Wilson, Elser, Moskowitz, Edelman & Dicker LLP, located at 150

East 42nd Street, New York, NY 10017, hereby appears as counsel for defendant 144-146 WEST

19TH STREET ASSOCIATES, LLC in the above-captioned matter.                           Please enter this

appearance and update your records to reflect this change, directing all correspondence and

notices to the address below.

Dated:        New York, New York
              January 21, 2020
                                                     By:      /s/ John P. Kelly
                                                           John P. Kelly
                                                           Attorneys for Defendant
                                                           144-146 WEST 19TH STREET
                                                           ASSOCIATES, LLC
                                                           150 East 42nd Street
                                                           New York, New York 10017
                                                           Ph: (212) 490-3000
                                                           Fx: (212) 490-3038
                                                           john.p.kelly@wilsonelser.com
                                                           File No.
To:      All parties of record (via ECF)




10400275v.1
